DETAILED ACTION
Preliminary Amendment 
The preliminary amendment filed on March 27, 2020 has been entered. The claims pending in this application are claims 1-15. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6 and 8, drawn to a method for coupling a first molecule to a second molecule in a click ligation reaction wherein the first molecule and the second molecule are non-biomolecules.
Group II, claims 1-8, drawn to a method for coupling a first molecule to a second molecule in a click ligation reaction wherein at least one of the first and second molecules is a biomolecule which is a nucleoside or a nucleotide. 
Group III, claims 1-8, drawn to a method for coupling a first molecule to a second molecule in a click ligation reaction wherein at least one of the first and second molecules is a biomolecule which is a nucleic acid.

	Group V, claims 1-8, drawn to a method for coupling a first molecule to a second molecule in a click ligation reaction wherein at least one of the first and second molecules is a biomolecule which is a peptide. 
	Group VI, claims 1-8, drawn to a method for coupling a first molecule to a second molecule in a click ligation reaction wherein at least one of the first and second molecules is a biomolecule which is a saccharide. 
	Group VII, claims 1-8, drawn to a method for coupling a first molecule to a second molecule in a click ligation reaction wherein at least one of the first and second molecules is a biomolecule which is a lipid. 
	Group VIII, claims 1-8, drawn to a method for coupling a first molecule to a second molecule in a click ligation reaction wherein both the first and second molecules are biomolecules which are oligonucleotides. 
	Group IX, claims 9-11, drawn to an activator composition for use in a click ligation reaction. 
Group X, claims 12 and 13, drawn to a click ligation reagent kit. 
Group XI, claim 14, drawn to a device. 
Group XII, claim 15, drawn to use of the method according to claim 1. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Groups II to XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group I and Groups II to XII is not special because the method in claim 1 of Group I is not a contribution over the prior art (eg., see abstract of Salunke et al., Chem. Commun., 47, 10440-10442, 2011, which is a reference from IDS filed on March 20, 2011). 
Group II and Groups III to XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group II and Groups III to XII is not special because the method in claim 1 of Group II is not a contribution over the prior art (see paragraphs [0027] and [0155] to [0158] of US 2014/0193841 A1, published on July 10, 2014). 
Group III and Groups IV to XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group III and Groups IV to XII is not special because the method in claim 1 of Group III is not a contribution over the prior art (see paragraphs [0027] and [0155] to [0158] of US 2014/0193841 A1, published on July 10, 2014). 
Group IV and Groups V to XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group IV and Groups V to XII is not special because the method in claim 1 of Group IV is not a contribution over the prior art (see paragraphs [0027] and [0155] to [0158] of US 2014/0193841 A1, published on July 10, 2014). 
Group V and Groups VI to XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group V and Groups VI to XII is not special because the method in claim 1 of Group V is not a contribution over the prior art (see paragraphs [0027] and [0155] to [0158] of US 2014/0193841 A1, published on July 10, 2014). 
Group VI and Groups VII to XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group VI and Groups VII to XII is not special because the method in claim 1 of Group VI is not a contribution over the prior art (see paragraphs [0027] and [0155] to [0158] of US 2014/0193841 A1, published on July 10, 2014). 
Group VII and Groups VIII to XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group VII and Groups VIII to XII is not special because the method in claim 1 of Group VII is not a contribution over the prior art (see paragraphs [0027] and [0155] to [0158] of US 2014/0193841 A1, published on July 10, 2014). 
Group VIII and Groups IX to XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group VIII and Groups IX to XII is not special because the method in claim 1 of Group VIII is not a contribution over the prior art (see paragraphs [0027] and [0155] to [0158] of US 2014/0193841 A1, published on July 10, 2014). 
Group IX and Groups X to XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group IX and Groups X to XII is not special because the activator composition in claim 9 of Group IX is not a contribution over the prior art (see paragraphs [0027] and [0155] to [0160] of US 2014/0193841 A1, published on July 10, 2014). 
Group X and Groups XI and XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group X and Groups XI and XII is not special because the click ligation kit in claim 12 of Group X is not a contribution over the prior art (see paragraphs [0010] to [0012], [0027] and [0155] to [0160] of US 2014/0193841 A1, published on July 10, 2014). 
Groups XI and XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Groups XI and XII is not special because the device in claim 14 of Group XI is not a contribution over the prior art (see paragraphs [0004], [0027], [0094], and [0155] to [0160] of US 2014/0193841 A1, published on July 10, 2014). 
5.	Each of Groups I to VIII contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(1)	the additional metal cations are alkaline metal cations (claim 2)
(2)	the additional metal cations are earth alkaline metal cations (claim 2)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1, 3-6, and 8 or claims 1 and 3-8. 
Species (1) and (2) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the additional metal cations in species (1) is not required for species (2) while the additional metal cations in species (2) is not required for species (1). 
6.	 Each of Groups I to IX contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(3)	the Cu-stabilizing ligand is at least THPTA or its analogs (claims 4 and 5 or claim 10)
(4)	the Cu-stabilizing ligand is at least BTTAA or its analogs (claims 4 and 5 or claim 10)
(5)	the Cu-stabilizing ligand is at least TBTA or its analogs (claims 4 and 5 or claim 10)
(6)	the Cu-stabilizing ligand is at least BTTES or its analogs (claims 4 and 5 or claim 10)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1-3, 6, and 8 or claims 1-3 and 6-8 or claims 9 and 11. 
Species (3) to (6) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the Cu-stabilizing ligand in species (3) is not required for species (4) to (6), the Cu-stabilizing ligand in species (4) is not required for species (3), (5), and (6), the Cu-stabilizing ligand in species (5) is not required for species (3), (4), to (6), and the Cu-stabilizing ligand in species (6) is not required for species (3) to (5). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
7.	Papers related to this application may be submitted to Group 1600 by facsimile transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634    
February 4, 2022